Gary C. Colbath
Assistant Federal Defender
FEDERAL PUBLIC DEFENDER
FOR THE DISTRICT OF ALASKA
425 G Street, Suite 800
Anchorage, Alaska 99501
Phone: (907) 646-3400
Fax: (907) 646-3480
Email: gary_colbath@fd.org

Counsel for Defendant Rey Joel Soto-Lopez

                          UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF ALASKA

 UNITED STATES OF AMERICA,                        Case No. 3:19-cr-00114-JMK-MMS
                      Plaintiff,                  DEFENDANT’S REPLY BRIEF (TO
        vs.                                       DK. 88) IN SUPPORT OF MOTION TO
                                                  SUPPRESS
 REY JOEL SOTO-LOPEZ,
                      Defendant.

       Defendant Rey Joel Soto-Lopez, through counsel, Gary C. Colbath, Assistant

Federal Defender, pursuant to the Court’s order, Dk. 93, files this reply to the

government’s brief in opposition to Defendant’s Motion to Suppress, Dk. 88.

                                   I.   INTRODUCTION

       The government’s response here puts forth its misleading narrative about the

nature of the evidence in the case and ignores material other facts relevant to Defendant’s

motion. Based on the facts and arguments set forth below, as well as those set forth in

Defendant’s initial motion, the Court should conduct an evidentiary hearing related to this

motion, and thereafter grant Defendant’s motion.

                                        II.   FACTS

       In addition to the facts set forth in Soto-Lopez’s original motion to suppress, Soto-

Lopez agrees that Trooper Howard’s in-car camera captured an accurate video of his
traffic stop and the subsequent searches of Soto-Lopez’s car done at the scene of the

stop. The search challenged by this motion is the search done pursuant to the state-

issued search warrant, conducted the next day at Trooper post.

       During the traffic stop, Trooper Howard searched Soto-Lopez’s car twice and

photographed various items within the vehicle. After conducting his initial search, Howard

returned to his patrol car, read Soto-Lopez his rights, and interviewed him. During the

conversation, Howard was contacted by another Trooper who, at Howard’s request,

stopped a black Mercedes that had driven by Howard’s location a couple of times. During

the radio communication between the officers, the other Trooper asked Howard if he

observed any evidence of drug trafficking “besides the scales?” Howard responded by

saying “negative, I only have user quantity here.” See, Gov’t Exhibit B, 40:28 – 40:35.

       Next, Howard had already radioed dispatch to ask for “the next available 51.” 51

is the designation for a tow truck. During his interview with Soto-Lopez, and after his

conversation about user quantities with the other Trooper, Howard received word that

ASAP Towing was in route to pick up Soto-Lopez’s vehicle. Dispatch specifically asked

Howard if the vehicle was to be transferred to the Soldotna Trooper post, to which Howard

responded, “Negative . . . I already conducted a search, this can go to impound yard.”

See Gov’t Exhibit B, 41:08. Having seized all the evidence relevant to his arrest of Soto-

Lopez, Howard “cleared” the vehicle and released it for legal purposes back to Soto-

Lopez by turning it over to the private tow company. At approximately 3:30 p.m., almost

exactly an hour after he stopped Soto-Lopez, Howard left the scene of the traffic stop

transporting Soto-Lopez to jail.


United States v. Rey Joel Soto-Lopez
Case No. 3:19-cr-00114-JMK-MMS                                                     Page 2
        The vehicle was then picked up by ASAP towing and went out of any law

enforcement custody, certainly out of Soto-Lopez’s custody, and into the custody of a

third party (chosen by law enforcement). Law enforcement’s investigation, per Howard

through communication to both the other responding Trooper and dispatch, was

complete. However, about three hours after picking up Soto-Lopez’s car, Ira Beck of

ASAP Towing called the Trooper post to report finding suspected methamphetamine in

the vehicle. At approximately 6:00 p.m., Howard briefly interviewed Beck (which was not

recorded) and directed Beck to bring the vehicle to the Trooper post where it was seized

without a warrant. This triggered a new investigation of the vehicle and its contents.

        The following day, March 25, 2019, at approximately 9:30 a.m., based upon Beck’s

report that additional suspected drugs were located, purportedly on the back, passenger

seat of the vehicle, Howard applied for and was granted the search warrant at issue in

this matter. Howard did no investigation into Beck’s criminal history, pending charges or

background prior to applying for the warrant. However, as the declaration filed herewith

as Exhibit D-1 indicates, on that date, March 25, 2019, Beck had pending felony and

misdemeanor tampering with evidence charges in State court as well as an active

domestic violence protection order out against him. See, Exhibit D-1, Declaration of Sing

Vang.

                        III.   ARUGMENT AND AUTHORITIES

        The government’s opposition conflates the probable cause found by Trooper

Howard which allowed him to search the vehicle on the roadside in this case with the

grounds asserted in Howard’s affidavit in support of a search warrant during the later and


United States v. Rey Joel Soto-Lopez
Case No. 3:19-cr-00114-JMK-MMS                                                      Page 3
completely separate search of Soto-Lopez’s vehicle. The facts and sequence of events

establish that two legal determinations were made, based on separate and different

information and analysis, that later of which is unsupportable.

       Trooper Howard conducted a warrantless search on the roadside, presumably

pursuant to both Soto-Lopez’s parole conditions and parole officer’s direction, as well as

based on the automobile exception after finding a “user quantity” of drugs and some drug

paraphernalia. However, Howard’s own words made clear at the time that his search was

complete and that no further grounds to detain the vehicle for continued investigation or

application for a search warrant existed.       Indeed, had further investigation been

warranted, or probable cause for issuance of a warrant been needed, Howard would have

had the vehicle towed to the Soldotna post pending application for a search warrant as

the dispatcher inquired about. However, Howard instead cleared the vehicle, arrested

Soto-Lopez and ended his investigation. The vehicle was given back to Soto-Lopez for

legal purposes, but turned over to ASAP towing’s custody, solely because Soto-Lopez

was going to jail.

       Hours after last seeing the vehicle, Howard was told by Beck that Beck found

suspected drugs in the car. Howard had no history with Beck as an informant or someone

who had provided reliable information to the police in the past. At least not that he

disclosed in his reports or to the magistrate who issued the search warrant. Howard did

nothing to investigate Beck’s background, criminal history, or report, other than to have

the vehicle brought to the Trooper post “pending application of a search warrant.”




United States v. Rey Joel Soto-Lopez
Case No. 3:19-cr-00114-JMK-MMS                                                       Page 4
       Howard was an experienced Trooper and did not apply for the warrant until the

day after the traffic stop and seizure of the vehicle. He had every ability to investigate

Beck’s criminal history and otherwise try to confirm or corroborate the information

provided by Beck. He failed to do so. Thus, he failed to provide such information to the

magistrate court in the warrant application as well.

       Howard’s search warrant request was principally based on Beck’s report. Although

Howard had searched the car and found a user quantity of heroin and related drug

paraphernalia, he thoroughly searched the car, including the area Beck described, and

found no evidence of drug dealing or indicative of the presence of a larger quantity of

drugs, much less a different type of drug. Moreover, while Beck’s report was purportedly

based on first-hand knowledge or observation, it was directly contrary to the observations

Howard himself made just hours earlier.       More importantly, Howard did nothing to

corroborate it or investigate Beck.

       As the government correctly notes, the veracity of an informant's information is

considered when reviewing the totality of the circumstances. United States v. Bishop, 264

F.3d 919, 925 (9th Cir. 2001). However, courts may employ a number of methods to

determine if an informant's information is reliable. It may be demonstrated through

independent police corroboration of the information provided by an informant. See, United

States v. Freitas, 716 F.2d 1216, 1222 (9th Cir.1983). It may also be established by

admission against penal interest. See United States v. Harris, 403 U.S. 573, 583–84, 91

S.Ct. 2075, 29 L.Ed.2d 723 (1971). Neither was the case here.




United States v. Rey Joel Soto-Lopez
Case No. 3:19-cr-00114-JMK-MMS                                                     Page 5
       Next, Soto-Lopez has made specific allegations, alleging a deliberate or reckless

disregard for the truth, and now accompanied such a claim with a detailed offer of proof.

See, United States v. Craighead, 539 F.3d 1073, 1080 (9th Cir. 2008). Howard had easy

access to investigate, determine and report Beck’s pending charges, existing protection

order, and background to the magistrate. He either deliberately chose not to look into

those matters or he recklessly disregarded his duty to do so. Either way the magistrate

was not properly informed about the sole informant’s background and relevant existing

history at the time the report was made.

       “Where the defendant makes such a showing, the Fourth Amendment requires that

a hearing be held at the defendant's request.” United States v. Stanert, 762 F.2d 775, 782

(9th Cir.), amended, 769 F.2d 1410 (9th Cir. 1985) (citing Franks, 438 U.S. at 155–56).

Suppression is warranted only if at such a hearing, the defendant provides “[c]lear proof

of deliberate or reckless omission” that is also material. Id. at 781. Here, the Court should

hold a Franks hearing to determine the extent of Howard’s knowledge, actions, omissions,

and basis for the same during the warrant request process.

       The government’s opposition incorrectly states that “the chief omission Soto-Lopez

complains of is Trooper Howard’s failure . . . [to tell the magistrate his search] included

briefly opening the trunk hatch and moving items around.” Docket 88, page 20. While

this was in fact one such material omission (given this is the exact location Beck claimed

just hours later his searched revealed a large quantity of drugs in plain sight) this is not

the most material omission. The totality of omissions, Beck’s pending criminal charges

being the most significant, all must be taken into consideration when evaluating the


United States v. Rey Joel Soto-Lopez
Case No. 3:19-cr-00114-JMK-MMS                                                        Page 6
affidavit and request. This Court should consider the totality of Howard’s omissions and

misinformation and conclude independently that Soto-Lopez has demonstrated clear

proof of deliberate or reckless omission that was material to the magistrate’s probable

cause finding. In doing so, the Court should find a Franks violation and suppress the

evidence later found in the search.

        Finally, the Leon good faith exception does not apply.             Application of the

exclusionary rule should continue where a Fourth Amendment violation has been

substantial and deliberate, as in a Franks violation situation but the balancing approach

that has evolved in determining whether the rule should be applied in a variety of

contexts—including criminal trials where officers rely in good faith on a warrant. It is

axiomatic that the concepts of deliberate omission and reckless disregard for the true are

fully at odds with any notions of good faith. See generally, United States v. Leon, 104

S.Ct. 3405 (1984).

                                       IV.     CONCLUSION

        For all the reasons set forth in his original motion, together with the additional facts

and arguments set forth herein, the Court should conduct an evidentiary hearing related

to this motion, and thereafter grant Defendant’s motion to suppress.

        DATED at Anchorage, Alaska this 12th day of January, 2021.

                                                    Respectfully submitted,
            Certificate of Service:
I hereby certify that I electronically filed the    /s/ Gary C. Colbath
foregoing with the Clerk of Court for the           Gary C. Colbath
United States District Court for the District of    Assistant Federal Defender
Alaska by using the district’s CM/ECF
system on January 12, 2021. All participants
in this case are registered CM/ECF users
and will be served by the district’s CM/ECF
system. /s/ Gary C. Colbath

United States v. Rey Joel Soto-Lopez
Case No. 3:19-cr-00114-JMK-MMS                                                           Page 7
